DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-11 drawn a method of determining a transfer transaction is authorized, classified in H04L9/32 “including means for verifying the identity or authority of a user of the system”.
II.	Claims 12-18 drawn to a method of issuing tokens, classified in G06F 2221/00 “indexing scheme relating to security arrangements for protecting computers, components thereof, programs or data against unauthorized access”.
III.	Claims 19 – 30 and 42-50 drawn to a method of notarizing a transaction and a computing system for notarizing a transaction, respectively, classified in G06Q20/40 “authorisation, e.g. identification of payer or payee, verification of customer or shop credentials review and approval of payment”.
IV.	Claims 31-41 and 51-53 drawn to a method of generating a transfer transaction and computer-readable storage medium that store a transaction, classified in G07D11/20 “controlling or monitoring the operation of devices, data handling”.
V.	Claim 54 drawn a system to coordinate notarization of a transfer transaction, classified in G06F21/6272 “by registering files or documents with a third party”.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Claims 1-11 are directed to determining a transfer transaction is authorized. Claims 12-18 are directed to issuing tokens. Claims 19-30 and 42-50 are directed to notarizing a transaction. Claims 31-41 and 51-53 are directed generating a transfer transaction and storing a transaction, respectively. Claim 54 is directed to coordinating notarization of a transfer transaction. Determining authorization of a transfer transaction as claimed by claims 1-11 is distinct from issuing tokens as claimed by claims 12-18 which is distinct from notarizing a transaction as claimed by claims 31-41 and 51-53 which is distinct from generating a transfer transaction and storing a transaction as claimed by claims 31-41 and 41-53, respectively, which is distinct from coordinating notarization of a transfer transaction as claimed by claim 54.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Sumedha Ahuga (Attorney of Record) on July 8, 2022 to request an oral election to above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692